
	

114 HRES 222 IH: Expressing the sense of the House of Representatives that any resolution to the Israeli-Palestinian conflict should come from direct bilateral negotiations without preconditions and without interference from the United Nations.
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 222
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2015
			Mr. McKinley (for himself, Mr. Lamborn, Mr. Weber of Texas, and Mr. Johnson of Ohio) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that any resolution to the Israeli-Palestinian
			 conflict should come from direct bilateral negotiations without
			 preconditions and without interference from the United Nations.
	
	
 Whereas it has been longstanding policy of the United States under both Democratic and Republican Administrations and Congresses that a durable resolution to the Israeli-Palestinian conflict can be achieved only through direct negotiations between two parties without preconditions;
 Whereas it has been longstanding policy of the United States under both Democratic and Republican Administrations and Congresses to promote a resolution to the Israeli-Palestinian conflict through direct negotiations between the two parties;
 Whereas both Democratic and Republican-led Congresses have long appropriated funds to promote a resolution to the Israeli-Palestinian conflict through direct negotiations between the two parties;
 Whereas it has been the longstanding policy of the United States under both Democratic and Republican Administrations and Congresses that a United Nations mandate to force a final status agreement to the Israeli-Palestinian peace process is harmful and not appropriate; and
 Whereas this Congress would view any support by the United States Government for a United Nations effort to dictate conditions, details, or timelines for negotiations and a resolution between Israel and the Palestinian Authority as a violation of long-standing and sound United States policy: Now, therefore, be it
	
 That it is the sense of the United States House of Representatives that a resolution to the Israeli-Palestinian conflict should come from direct bilateral negotiations without preconditions and without interference from the United Nations.
		
